Title: From George Washington to Gouverneur Morris, 18 August 1782
From: Washington, George
To: Morris, Gouverneur


                  
                     Dear Sir
                     Head Quarters Newburg 18th Augt 1782
                  
                  Congress having again directed me to propose to the British Commander in Cheif at New York the appointment of Commissioners to settle forthwith a General Cartel for the exchange of prisoners—taking care that the Liquidation of accounts and settlement of the Balance due for the maintanance of prisoners be provided for therein—I have this day communicated their resolution to Sir Guy Carleton and Admiral Digby.
                  If the meeting now proposed should be acceded to, the principal parts of the business which was agitated and discussed at the former will be involved in it, and therefore the Gentlemen who were before appointed by me would be more proper than any others, as being more fully acquainted with the several points in controversy, to manage the conference upon our parts.  For this reason it would be highly agreeable to me to reappoint you in conjunction with Major Genl Knox and perhaps a third should it be deemed necessary could you make it convenient to attend.
                  I shall be glad of your answer as soon as possible that I may be prepared to meet that of the British General and Admiral who I make no doubt will accede to our offer—I am with great Esteem 
                  
                  
               